DETAILED ACTION
This is a Final office action on the merits in application number 17/107,377. This action is in response to Applicant’s Amendments and Arguments dated 6/17/2022. Claims 1, 8 and 15 were amended and Claims 4, 11 and 18 were cancelled and Claims 21-23 were newly added.  Claims 1-3, 5-10, 12-17 and 19-23 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101:
Applicant asserts on page 10 that his disclosure is not “directed to” material compliance/legal interaction. Applicant states in his “Background” section in [0001] “the present disclosure pertains to product design and in particular to assessing compliance and sustainability in product design”.  Applicant states in [0003] that the problem that he is solving is that product designers are not informed about product compliance. Applicant claims software that is functionally a look-up table of compliance status in particular jurisdictions of various materials and a look-up table of general sustainability (including carbon emissions, recycled status, water and energy use) of various materials. Examiner notes that compliance information is generally readily available from governmental authorities in a particular jurisdiction and sustainability information is generally readily available from product manufacturers.  Applicant does not generate this information, he is just compiling this information into a look-up table. Applicant teaches looking up the information in the look up tables and calculating a “score” for the use of product designers so they can be informed about product compliance.  Applicant does not appear to solve any other problems and his software product does not appear to provide any other benefits other than informing a designer of compliance and sustainability. The software of Applicant’s disclosure advises hardware designers of the compliance status of component materials in view of compliance and sustainability regulations/laws and is thus directed toward a legal interaction.

Applicant asserts on page 10 that “the claims improve computer user interface functionality”.  Applicant appears to provide an example of his user interface in Figs 2-4. This user interface appears to be a simple spreadsheet listing material components of a product (Figs 2 and 4) with selectable links to other webpages and a drop down menu with selectable buttons that are links to other webpages (Fig 3). User interfaces with spreadsheets with links and drop down selection menus are old and well known in the computer science arts and it does not appear that Applicant is claiming any improvements to user interface design. Applicant asserts that his disclosure is similar to Core Wireless but, in fact, Core Wireless teaches the (then) new user interface feature of a summary window while an application is not yet launched, which improved the state of the art of user interfaces at that time. In contrast, Applicant recites well known user interface features and uses them for the purpose for which they were intended.

Applicant’s arguments have been considered but are not persuasive, the rejection is maintained.

Regarding 35 USC 103:

Applicant asserts on page 14 that the prior art of record, D’hooghe, does not teach wherein the user interface is configurable to replace a first material of the plurality of materials with a second material. As discussed in the 35 USC 103 rejection of the Office Action dated 3/17/2022, and in the 35 USC 103 rejection, infra, D’hooghe teaches ([0050] “Although the PG&C manager is useful at all stages of a product's life cycle, it is particularly useful at the design phase of a product. By integrating material composition data and environmental regulation data into the same produce lifecycle management system used by design engineers to design a product, design engineers can immediately see the environmental impact of their design decisions or choice of supplier, and avoid problems by choosing environmentally preferred components and suppliers. The system may also monitor designs and flag areas where environmental corrective action is needed” and also see Figs 2, 3, and 21).  Applicant claims configurable to replace. D’hooghe specifically teaches a software tool to be used by designers during the design phase of manufacturing when the job of designers is to select materials from lists of alternatives. D'hooghe specifically teaches providing compliance information to designers to improve their ability to make compliant choices (see at least [Abstract]). D’hooghe Fig 2 and especially Fig 3 show an example user interface that shows a list of substances with check boxes on the left and selectable buttons labeled “edit” “remove and “add” meaning that the designer/user of the software has the ability to make changes to the bill of material.  Figures 3 and 21 also show a “changes” tab showing a location that tracks these. Further, D’hooghe specifically teaches ([0051] “choosing”) which inherently teaches selecting between alternatives (i.e. parts that can replace each other). Further, D’hooghe teaches ([0059] “two comp eting (sic) subcontractors for a component may both be able to access the specifications part of the database”) (Examiner’s emphasis). Further D’hooghe teaches ([0051] “allows users to correct these deviations” and [0114] “The invention still further provides a system for validating substance compliance of a product, where corrective actions are initiated in order to correct problems, deficiencies or other changes to a product process in response to such issues”. Thus, O’Dhooghe teaches wherein the user interface is configurable to replace a first material of the plurality of materials with a second material. Examiner also notes the new reference, Sousa, as discussed in the 35 USC 103 Rejection, infra, that teaches Applicant’s newly amended user interface material.

Further, Applicant asserts on page 16 that the Office Notice taken by the Office on page 16 of the Office Action dated 3/17/2022 relating to Claim 7 is improper because “it is not common knowledge or well-known” that a person can obtain fine information from various regional governmental websites. In response to Applicant’s traversal, Examiner has newly added a reference in the 35 USC 103 rejection to Claim 7, infra, that teaches this point. See MPEP 2144.03D.

Applicant’s arguments have been considered but are not persuasive, the rejection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “(Original)” but it has been amended.  Appropriate correction is required. Examiner notes that similarly amended Claims 8 and 15 are correctly marked.

Claim 23 is objected to because of the following informalities:  Claim 23 recites “(Original)” but it is new.  Appropriate correction is required. Examiner notes that similarly new Claims 21 and 22 are correctly marked.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17 and 19-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea. See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019). 
In the instant case, Claims 1-3, 5-7 and 21 are directed toward a system (machine), Claims 8-10, 12-14 and 22 are directed toward a medium (manufacture) and Claims 15-17, 19-20 and 23 are directed to a method (process). Thus, each of these claims falls within one of the four statutory categories as required by step 1. Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1. Independent Claim 1 recites as follows: 
Claim 1. A computer system, comprising: one or more processors; 
one or more machine-readable medium coupled to the one or more processors and storing computer program code comprising sets instructions executable by the one or more processors to: 
obtain a bill of materials from a client computer including a plurality of materials for manufacturing a product; 
determine material compliance information for a set of regions and sustainability information for the plurality of materials; 
determine a compliance score using the material compliance information, the compliance score based on whether each material of the plurality of materials is compliant for each region of the set of regions; 
determine one or more sustainability scores using the sustainability information for the plurality of materials; 
determine a first product design score based on the compliance score, a weight for the compliance score, the one or more sustainability scores, and one or more weights for the one or more sustainability scores; and 
provide a product design report to the client computer for presentation in a user interface of the client computer, the product design report including the plurality of materials, a compliance status for each of the plurality of materials, and the first product design score.
the user interface including an option to change a first material of the plurality of materials; 
present, in response to a selection of the option to change the first material, a replacement material dialog in the user interface, the replacement material dialog presenting a list of replacement materials, including a second material, that may replace the first material; 
obtain a selection of the second material via the replacement material dialog; 
replace the first material in the product design report with the second material; 
determine a second product design score based on the second material; and 
Page 2 of 17Appl. No. 17/107,377Attorney Docket No.: 000005-0840000USupdate the user interface to include the second material and the second product design score.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B). As the bold language above demonstrates, Applicant’s claims are directed toward a software tool to advise hardware designers of the compliance status of component materials in view of compliance and sustainability regulations/laws and is thus directed toward a legal interaction. This is a method of organizing human activity, specifically one involving legal interactions. See 84 Fed. Reg. (4) at 52. Because the instant application’s claims are directed to compliance to hazardous material regulations, the claims recite an abstract legal interaction. 
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2). The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. (4) at 55. Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use. See id. 
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application. The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way. Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility. See id. Therefore, there is no integration of the abstract idea into a practical application. 
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer. Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited generically recited computers and software that provide or achieve the steps of the invention. Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea. 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception. See MPEP § 2106.05(f). Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of determining if a product is compliant with hazardous material regulations which has been performed by looking up items in a book without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any type of product.
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 2-3, 5-7, 9-10, 12-14, 16-17, 19-23 recite further limitations on the input, the output, the calculations, and the extra-solution financial impact. In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claim 1. Therefore, Claims 1-3, 5-10, 12-17 and 19-23 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12 and 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0154749 to Dries D’hooghe et. al. (D’hooghe) in view of U.S Patent Publication 2013/0311216 to Martina Rothley et. al. (Rothley) and further in view of Foreign Patent Publication WO 2008/144662 to Maria Sousa et. al. (Sousa).

Regarding Claims 1, 8 and 15:
D’hooghe teaches a product lifecycle management tool that can be used to help product designers make component decisions in view of environmental regulation data. D’hooghe teaches: A computer system, comprising: one or more processors; one or more machine-readable medium coupled to the one or more processors and storing computer program code comprising sets instructions executable by the one or more processors to: ([0202] “processors…software…memory”).

D’hooghe also teaches: obtain a bill of materials from a client computer including a plurality of materials for manufacturing a product; (see at least [0098] “Bill of Materials (BOM)” and [0131] “bill of materials (BOM) for a given product”).

D’hooghe also teaches: determine material compliance information for a set of regions and sustainability information for the plurality of materials; ([0107] “substance storage for storing substance related data used in a product, product storage configured to store data related to product components and substances that make up the respective components, and a compliance database having data related to predetermined substance compliance criteria and compliance status information”). Also see ([0018 and 0019] “each region of the world may have its own unique set of environmental regulations… provide audit trails demonstrating compliance with each region's regulations” and [0010] “RoHS…WEEE…Chinese Regulation…California Electronic Waste Recyling Act”).

D’hooghe also teaches: determine a compliance score using the material compliance information, the compliance score based on whether each material of the plurality of materials is compliant for each region of the set of regions; ([0051] “overall compliance” and [0126] “the user can then summarize or "rollup" the quantities of all the materials in a given top-level assembly, and find out if the assembly is compliant with a given set of regulations” and see also [0148-150]). Examiner notes that the broadest reasonable interpretation of compliance score is 100% compliant or 0% compliant (non-compliant).

D’hooghe also teaches: provide a product design report to the client computer for presentation in a user interface of the client computer, the product design report including the plurality of materials, a compliance status for each of the plurality of materials… ([0023] “product lifecycle management software tool that would immediately supply product composition data and environmental regulation data to design engineers during the design process”).

While D’hooghe teaches ([0050] “environmental impact”) and recyclability of products in ([0112] “handled at the end of products life”), D’hooghe does not specifically teach determine one or more sustainability scores using the sustainability information for the plurality of materials.  Rothley teaches a system for evaluating sustainability of products. Rothley teaches: ([0012] “degree of sustainability…product's green distribution/manufacturing score” and [0030] “separate scores corresponding to the sustainability of the production and the distribution of the product”).

While D’hooghe teaches a compliance score in at least [0051, 0126, 0148-0150], see above, D’hooghe does not specifically teach: determine a first product design score based on the compliance score, a weight for the compliance score, the one or more sustainability scores, and one or more weights for the one or more sustainability scores. Rothley teaches ([0025] “The weighting of the criteria can include assigning a weighting factor to each of the criteria”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine the compliance score taught by D’hooghe and the sustainability score taught by Rothley and combining them in a weighted manner taught by Rothley for the use of a product designer to predictably be able to see a comparable result (overall score) of varying the proportions to see the effect of going from bare minimal compliance design to a potentially more marketable super-green design. D’hooghe suggests a sliding scale type of best case, worst case analysis in [0151-0152].

While D’hooghe teaches ([0051] “Although the PG&C manager is useful at all stages of a product's life cycle, it is particularly useful at the design phase of a product. By integrating material composition data and environmental regulation data into the same produce lifecycle management system used by design engineers to design a product, design engineers can immediately see the environmental impact of their design decisions or choice of supplier, and avoid problems by choosing environmentally preferred components and suppliers. The system may also monitor designs and flag areas where environmental corrective action is needed” and also see Figs 2, 3, and 21), D’hooghe does not specifically teach:  the user interface including an option to change a first material of the plurality of materials; present, in response to a selection of the option to change the first material, a replacement material dialog in the user interface, the replacement material dialog presenting a list of replacement materials, including a second material, that may replace the first material; obtain a selection of the second material via the replacement material dialog; replace the first material in the product design report with the second material; determine a second product design score based on the second material; and update the user interface to include the second material and the second product design score. Sousa, in the same field of art, teaches: ([page 6, line 21 – page 7, line 3] “a Goal setting and iterative life cycle-based product design assessment tool can be used to enable informed eco goal-setting and rapid iterative evaluations in the conceptual design stage to perform ‘what if’ analysis, validate design options and connect design decisions with business goals. A rich reporting and data visualization can be used to interpret and communicate design assessment results. A recommendation/optimization engine can be used to provide alternative materials, process and design strategies recommendations” and [page 12, lines 8-14] “The UI 104 is configured to receive concept, product and goal information from a user 102 and graphically display sustainability information such as life cycle assessment results, side-by-side comparisons with other products and concepts, material and process recommendations, design strategies and case studies. The UI 104, in combination with the logic layer 122 and data layer 130, can be configured to recalculate and redisplay new sustainability information as a user 102 iterates through changes in concept, product or goal information” and see [page 13, line 14] “bill-of-materials”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Sousa could be incorporated into the system taught by D’hooghe, due to predictable efficiencies due to improved user-interface.

Regarding Claims 2, 9 and 16:
D’hooghe in view of Rothley and Sousa teaches all of the elements of Claims 1, 8 and 15. D’hooghe also teaches:  The computer storage system of claim 1, wherein the first material of the plurality of materials is non-compliant in a first region, and wherein the computer program code further comprises sets instructions executable by the one or more processors to: generate a notification for presentation in the user interface indicating that the first material is non-compliant in the first region. ([0018 and 0019] “each region of the world may have its own unique set of environmental regulations… provide audit trails demonstrating compliance with each region's regulations” and [0023] “product lifecycle management software tool that would immediately supply product composition data and environmental regulation data to design engineers during the design process” and see Figs 2, 3 and 21 (Examiner notes D’hooghe’s selection of a certain applicable regulation (region) at the top of Fig 2 and D’hooghe’s special definition of the word “substance” to mean a regulated substance – see [0006]).

Regarding Claims 3, 10 and 17:
D’hooghe in view of Rothley and Sousa teaches all of the elements of Claims 1, 8 and 15. While D’hooghe teaches a compliance score in at least [0051, 0126, 0148-0150], see Claims 1, 8 and 15, above, D’hooghe does not specifically teach: The computer storage system of claim 1, wherein the determination of the first product design score includes applying the weight for the compliance score to the compliance score to obtain a weighted compliance score, applying the one or more weights for the one or more sustainability scores to each corresponding sustainability score of the one or more sustainability scores to obtain one or more weighted sustainability scores, and aggregating the weighted compliance score with the one or more weighted sustainability scores.  Rothley teaches ([0025] “The weighting of the criteria can include assigning a weighting factor to each of the criteria”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine the compliance score taught by D’hooghe and the sustainability score taught by Rothley and combining them in a weighted manner taught by Rothley for the use of a product designer to predictably be able to see a comparable result (overall score) of varying the proportions to see the effect of going from bare minimal compliance design to a potentially more marketable super-green design. D’hooghe suggests a sliding scale type of best case, worst case analysis in [0151-0152].

Regarding Claims 5, 12 and 19:
D’hooghe in view of Rothley and Sousa teaches all of the elements of Claims 1, 8 and 15. D’hooghe also teaches: The computer storage system of claim 1, wherein the sustainability information for the plurality of materials includes one or more of carbon emissions information for the plurality of materials, procurement information for the plurality of materials, recycled status for the plurality of materials, recyclability information for the plurality of materials, water use information for the plurality of materials, and total energy use for the plurality of materials. ([0054] “compliance with various governmental (green) waste disposal and recycling information” and [0050] “environmental impact” and recyclability of products in ([0112] “handled at the end of products life”). For purposes of compact prosecution, Examiner notes that Rothley teaches: ([0012] “degree of sustainability…product's green distribution/manufacturing score… energy management measures, waste disposal measures, environmental policies, compliance certificates, low carbon emission manufacturing material, waste disposal measures, emission control measures, use of alternative fuels, recyclable packaging material, renewable energy source employed by the supplier for manufacturing, storing or transporting, and recycled or recyclable materials used in the product” and [0030] “separate scores corresponding to the sustainability of the production and the distribution of the product”).


Claims 6, 13 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0154749 to Dries D’hooghe et. al. (D’hooghe) in view of U.S Patent Publication 2013/0311216 to Martina Rothley et. al. (Rothley) in view of Foreign Patent Publication WO 2008/144662 to Maria Sousa et. al. (Sousa) and further in view of U.S. Patent 8,078,489 to Roy E. Marsten (Marsten).

Regarding Claims 6, 13 and 20:
D’hooghe in view of Rothley and Sousa teaches all of the elements of Claims 1, 8 and 15. D’hooghe also teaches: material compliance information for the set of regions (see at least [0107, 0051 and 0126]), and provide the product design report to the client computer for presentation in the user interface of the client computer (see at least [0023]) and D’hooghe also teaches: [0020] “The products must be sold to the proper markets, … The price of the product's components must be managed, and the lowest cost vendors that produce acceptable parts must be selected… to ensure that the company as a whole operates profitably” and [0055] “PLM systems can also handle ancillary corporate and business functions such as…enterprise resource financial planning data (ERP)” and [0056] “bill of materials…price data…cost data…quantity data” and [0061] “product cost management”. 

 Rothley teaches the sustainability information (see at least [0012, 0030]).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine the compliance score taught by D’hooghe and the sustainability score taught by Rothley and combining them in a weighted manner taught by Rothley for the use of a product designer to predictably be able to see a comparable result (overall score) of varying the proportions to see the effect of going from bare minimal compliance design to a potentially more marketable super-green design. D’hooghe suggests a sliding scale type of best case, worst case analysis in [0151-0152].

Neither D’hooghe nor Rothley specifically teach: The computer storage system of claim 1, wherein the computer program code further comprises sets instructions executable by the one or more processors to: generate a cost-benefit analysis report… a cost per unit for the plurality of materials, projected sales, and an estimated market share gain; Marsten teaches an optimization model for companies to select product configurations based on cost/benefit ratios and market share. Marsten teaches: The computer storage system of claim 1, wherein the computer program code further comprises sets instructions executable by the one or more processors to: generate a cost-benefit analysis report… ([Column 1, lines 15-21] “methods and systems for modeling complex product configurations and for identifying optimum product configurations using mathematical models and algorithms to maximize profit, minimize cost, or maximize customer demand coverage associated with such product configurations.

Marsten also teaches: a cost per unit for the plurality of materials, ([Column 28, lines 21-22] “cost per unit”).

Marsten also teaches: projected sales, ([Column 37, lines 11-12] “projected revenue and costs associated therewith”).

Marsten also teaches: and an estimated market share gain; ([Column 1, line 20] “customer demand coverage” and [Column 18, line 67 – Column 19, line 1] “The utilities are estimated for individual consumers or for market segments” and [Column 3, lines 31-34] and [Column 5, line 9] and [Column 11, lines 8-13] “market share”). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a general purpose profit optimization model such as the one taught by Marsten in the environmental compliance and sustainability optimization system taught by D’hooghe in view of Rothley since environmental compliance and sustainability can be interpreted as additional product features to be balanced against other features with the ultimate goal of maximizing profit.

Regarding Claims 21-23:
 D’hooghe in view of Rothley and Sousa teaches all of the elements of Claims 1, 8 and 15. D’hooghe does not specifically teach: (New) The computer storage system of claim 1, wherein the replacement material dialog also indicates a type for each of the replacement materials and a price for each of the replacement materials. Sousa teaches: (New) The computer storage system of claim 1, wherein the replacement material dialog Sousa, in the same field of art, teaches: ([page 6, line 21 – page 7, line 3] “a Goal setting and iterative life cycle-based product design assessment tool can be used to enable informed eco goal-setting and rapid iterative evaluations in the conceptual design stage to perform ‘what if’ analysis, validate design options and connect design decisions with business goals. A rich reporting and data visualization can be used to interpret and communicate design assessment results. A recommendation/optimization engine can be used to provide alternative materials, process and design strategies recommendations” and [page 12, lines 8-14] “The UI 104 is configured to receive concept, product and goal information from a user 102 and graphically display sustainability information such as life cycle assessment results, side-by-side comparisons with other products and concepts, material and process recommendations, design strategies and case studies. The UI 104, in combination with the logic layer 122 and data layer 130, can be configured to recalculate and redisplay new sustainability information as a user 102 iterates through changes in concept, product or goal information” and see [page 13, line 14] “bill-of-materials”). 

Sousa also teaches also indicates a type for each of the replacement materials ([page 13, line14] “can include material types”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Sousa could be incorporated into the system taught by D’hooghe, due to predictable efficiencies due to improved user-interface.

Marsten teaches: and a price for each of the replacement materials. ([0056] “price data”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a general purpose profit optimization model such as the one taught by Marsten in the environmental compliance and sustainability optimization system taught by D’hooghe in view of Rothley since environmental compliance and sustainability can be interpreted as additional product features to be balanced against other features with the ultimate goal of maximizing profit.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0154749 (D’hooghe) in view of U.S Patent Publication 2013/0311216 (Rothley) in view of Foreign Patent Publication WO 2008/144662 (Sousa) in view of U.S. Patent 8,078,489 to Roy E. Marsten (Marsten) in view of NPL “Hazmat Civil Penalties California” (available at https://leginfo.legislature.ca.gov/faces/codes_displaySection.xhtml?lawCode=HSC&sectionNum=25515).

Regarding Claims 7 and 14.
D’hooghe in view of Rothley and Sousa teaches all of the elements of Claims 1, 8 and 15. D’hooghe  also teaches: the determination of whether each material of the plurality of materials is compliant for each region of the set of regions when they teach a user customizable list of material with compliant and not-compliant status for each item (see at least [0107]).

D’hooghe also teaches: provide… to the client computer for presentation in the user interface of the client computer when they teach output to a user: ([0023] “product lifecycle management software tool that would immediately supply product composition data and environmental regulation data to design engineers during the design process”).

D’hooghe in view of Rothley does not specifically teach: determine a risk and estimated financial losses.  Examiner is interpreting risk and the estimated financial losses in view of Applicant’s specification [0023] to mean fines and penalties for non-compliant material. Marsten teaches an optimization model for companies to select product configurations based on cost/benefit ratios and market share. (see at least [Column 1, lines 15-21]). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a general purpose profit optimization model such as the one taught by Marsten in the environmental compliance and sustainability optimization system taught by D’hooghe in view of Rothley since environmental compliance and sustainability can be interpreted as additional product features to be balanced against other features with the ultimate goal of maximizing profit.
Marsten does not specifically teach risk and estimated financial losses for material non-compliance but a jurisdiction, such as California, for example, lists fines and penalties for hazardous material on a publicly available web-site. This is available at  https://leginfo.legislature.ca.gov/faces/codes_displaySection.xhtml?lawCode=HSC&sectionNum=25515. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to calculate and incorporate potential costs for fines and penalties available on the California website into the general purpose profit optimization model taught by Marsten due to the predictable need to account for all foreseeable expenses.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2758.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./            Examiner, Art Unit 3687                                     /NATHAN A MITCHELL/                                                                                         Primary Examiner, Art Unit 3687